SUMMARY ORDER

AFTER ARGUMENT AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.
Plaintiff-Appellant Dean Loren appeals from the judgment of the United States District Court for the Southern District of New York (Denny Chin, Judge) granting Defendants-Appellees’ motion for summary judgment on Loren’s claim that he was wrongfully terminated from the New York City Teaching Fellows Program on the basis of disability and as retaliation for his reports of corruption and mismanagement at Martin Luther King High School, a public high school in New York City. The District Court entered its order granting summary judgment to Defendants-Appellees on April 4, 2003, and denied Loren’s motion for reconsideration on April 17, 2003. We assume familiarity with the facts of this case, the proceedings below, and the specification of issues on appeal.
On appeal, Loren argues, inter alia, that the District Court erred in granting summary judgment to Defendants-Appellees on his disability and retaliation claims. We affirm the grant of summary judgment for substantially the reasons stated by the District Court. We have considered all of Loren’s remaining claims on appeal and find them to be without merit. We deny Loren’s motion to vacate the judgment and remand for discovery filed on September 2, 2003, and we also deny his motion seeking sanctions and various other relief filed on October 28, 2004. To the extent Loren has moved to challenge the denial of his November 19, 2004 motion for reconsideration of various motions, that motion is denied as well. In sum, all of Loren’s motions currently pending are denied.
Accordingly, the judgment of the District Court is hereby AFFIRMED.